DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse in the reply filed on June 6, 2022, is acknowledged.  Applicant’s arguments and explanations are persuasive.  Accordingly, the restriction requirement as set forth in the Office action mailed on April 5, 2022, is hereby withdrawn in its entirety and all claims 1–20 will be fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7–13, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0033813 to Yoon et al.
	Regarding Claim 1, Yoon discloses (e.g., Figs. 1, 2, 9, and 10, though the entirety of the document appears relevant) a color filter substrate (e.g., substrate 210 and components formed thereon), comprising: a base substrate 210, and a light-shielding pattern 220 on the base substrate and having a plurality of openings to define a plurality of pixel regions PX (Figs. 1 and 2), wherein each of the plurality of pixel regions at least comprises a color filtering region (associated with color filters 230R/G/B), and a color filtering layer 230R/G/B is filled in each color filtering region (e.g., Figs. 1 and 2), and at least one of the plurality of pixel regions further comprises at least one transparent region E(R)/E(G)/E(B), each of which is filled with a transparent non-filtering layer (e.g., 240, Fig. 2; 230W, Fig. 10).
	Regarding Claim 7, Yoon discloses wherein in each pixel region with the transparent region, a ratio of an area of the transparent region to an area of the pixel region is in a range of (0, 0.36] (paragraph [0111] of Yoon).
Regarding Claim 8, Yoon discloses wherein each of the plurality of pixel regions comprises the transparent region, and each transparent region is filled with the transparent non-filtering layer, and the transparent regions of the plurality of pixel regions have a same size and a same shape (e.g., Fig. 1 of Yoon).
Regarding Claim 9, Yoon discloses wherein, in each of the plurality of pixel regions, the transparent non-filtering layer is on a side of the color filtering layer (e.g., Figs. 2, 9, and 10 of Yoon, also Fig. 26 – noting also that because a single of the listed alternatives is in the prior art, Claim 9 would have been obvious)1; or, the transparent non-filtering layer is on two opposite sides of the color filtering layer; or, the color filtering layer comprises a first color filtering sub-pattern and a second color filtering sub-pattern, and the transparent non-filtering layer is between the first color filtering sub-pattern and the second color filtering sub-pattern; or, the transparent non-filtering layer is in a middle of the color filtering layer, and the color filtering layer surrounds the transparent non-filtering layer; or, the transparent non-filtering layer surrounds the color filtering layer; or, the color filtering layer comprises a plurality of color filtering sub-patterns, the transparent non-filtering layer comprises a plurality of transparent sub-patterns, and the plurality of color filtering sub-patterns and the plurality of transparent sub-patterns are alternately arranged along a first preset direction; or, the color filtering layer comprises a plurality of color filtering sub-patterns, the transparent non-filtering layer comprises a plurality of transparent sub-patterns, and the plurality of color filtering sub-patterns and the plurality of transparent sub-patterns are alternately arranged along both the first preset direction and a second preset direction, the first preset direction intersecting the second preset direction.
Regarding Claim 10, Yoon discloses wherein in each pixel region, each transparent region comprises a first transparent sub-region and a second transparent sub-region on opposite sides of the color filtering region (e.g., Fig. 41 of Yoon).
	Regarding Claim 11, Yoon discloses wherein each pixel region comprises a plurality of sub-pixel regions of different colors, and color filtering layers in the plurality of sub-pixel regions have respective colors (e.g., Fig. 1, R/G/B).
	Regarding Claim 12, Yoon discloses wherein each pixel region comprises a red sub-pixel region, a green sub-pixel region, and a blue sub-pixel region, the color filtering layer in the red sub-pixel region is a red filtering layer, the color filtering layer in the green sub-pixel region is a green filtering layer, and the color filtering layer in the blue sub-pixel region is a blue filtering layer (e.g., Figs. 1 and 2, R/G/B).
	Regarding Claim 13, Yoon discloses wherein the color filter substrate further comprises a planarization layer 240 on a side of the light-shielding pattern, the color filtering layer and the transparent non-filtering layer distal to the base substrate (e.g., Fig. 2), and the planarization layer and the transparent non-filtering layer have a one-piece structure (Fig. 2).

Regarding Claim 18, Yoon discloses (e.g., Figs. 1, 2, 9, and 10, though the entirety of the document appears relevant) a manufacturing method for a color filter substrate (e.g., Figs. 7–9 and paragraphs [0151]–[0156]), comprising steps of: forming a light-shielding pattern on a side of a base substrate such that the light-shielding pattern is provided with a plurality of openings to define a plurality of pixel regions arranged in an array (paragraph [0152]), each of the plurality of pixel regions at least comprises a color filtering region (associated with color filters 230R/G/B), and at least one of the plurality of pixel regions further comprises at least one transparent region (E(R)/E(G)/E(B), Fig. 9); forming a color filtering layer 230R/G/B in each color filtering region, and forming a transparent non-filtering layer (e.g., 240, Fig. 2; 230W, Figs. 9 and 10) in each transparent region of the at least one transparent region.
	Regarding Claim 20, Yoon discloses wherein in each pixel region with the transparent region, a ratio of an area of the transparent region to an area of the pixel region is in a range of (0, 0.36] (paragraph [0111]), wherein each of the plurality of pixel regions comprises the transparent region (e.g., Fig. 1), and each transparent region is filled with the transparent non-filtering layer (e.g., Fig. 1 of Yoon), and wherein in each of the plurality of pixel regions, the transparent non-filtering layer is on a side of the color filtering layer (e.g., Figs. 2, 9, and 10 of Yoon, also Fig. 26 – noting also that because a single of the listed alternatives is in the prior art, Claim 20 would have been obvious; see the footnote with respect to Claim 9); or, the transparent non-filtering layer is on two opposite sides of the color filtering layer; or, the color filtering layer comprises a first color filtering sub-pattern and a second color filtering sub-pattern, and the transparent non-filtering layer is between the first color filtering sub-pattern and the second color filtering sub-pattern; or, the transparent non-filtering layer is in a middle of the color filtering layer, and the color filtering layer surrounds the transparent non-filtering layer; or, the transparent non-filtering layer surrounds the color filtering layer; or, the color filtering layer comprises a plurality of color filtering sub-patterns, the transparent non-filtering layer comprises a plurality of transparent sub-patterns, and the plurality of color filtering sub-patterns and the plurality of transparent sub-patterns are alternately arranged along a first preset direction; or, the color filtering layer comprises a plurality of color filtering sub-patterns, the transparent non-filtering layer comprises a plurality of transparent sub-patterns, and the plurality of color filtering sub-patterns and the plurality of transparent sub-patterns are alternately arranged along both the first preset direction and a second preset direction, the first preset direction intersecting the second preset direction.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2–6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of U.S. Patent Application Publication No. 2019/0369424 to Hirato.
Regarding Claim 2, Yoon discloses wherein the transparent non-filtering layer comprises a transparent material (paragraph [0161] teaches the transparent material formed of a transparent photoresist).
Yoon does not explicitly disclose that the transparent photoresist is a transparent resin, and Yoon appears silent regarding the specific transmittance, meaning Yoon does not explicitly disclose a light transmittance of greater than 80% for the transparent non-filtering layer.  However, it would have been obvious to maximize transmittance to correspondingly maximize light utilization efficiency of the display, including a transmittance greater than 80% (e.g., paragraphs [0007] and [0138]).
Hirato discloses a liquid crystal display with a color filter layer, and teaches that the color filters and black matrix which form the color filter layer may be formed of photoresist containing a photosensitive resin as a suitable configuration (e.g., paragraphs [0098] and [0103]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Yoon to form the transparent photoresist of the transparent non-filtering layer included in the color filter layer as a transparent photoresist resin, as suggested by Hirato, as a suitable configuration for such a layer included in a color filter layer (e.g., MPEP § 2144.07).
Regarding Claim 3, the combination of Yoon and Hirato would have rendered obvious wherein a thickness of the transparent non-filtering layer is in a range of 1.5 um to 2.5 um (paragraph [0098] of Hirato, suggesting an appropriate thickness).
Regarding Claim 4, the combination of Yoon and Hirato would have rendered obvious wherein the color filtering layer comprises a resin material, and a thickness of the color filtering layer is in a range of 1.5 um to 2.5 um (paragraphs [0098] and [0103] of Hirato).
Regarding Claim 5, the combination of Yoon and Hirato would have rendered obvious wherein the resin material comprises photoresist, and the light-shielding pattern comprises a black resin material (paragraphs [0098] and [0103] of Hirato).
Regarding Claim 6, the combination of Yoon and Hirato would have rendered obvious wherein a thickness of the light-shielding pattern, the thickness of the transparent non-filtering layer and the thickness of the color filtering layer are identical (e.g., paragraph [0098] and Figs. 20 and 24 of Hirato).

Claims 14–17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of U.S. Patent Application Publication No. 2019/0204634 to Liang et al.
Regarding Claim 14, Yoon discloses (e.g., Figs. 1, 2, 9, and 10, though the entirety of the document appears relevant) a display panel (Fig. 2), comprising: a color filter substrate (e.g., substrate 210 and components formed thereon) and an array substrate 110 opposite to each other (Fig. 2), and a liquid crystal layer 310 between the color filter substrate and the array substrate; wherein the color filter substrate comprises: a first base substrate 210, and a light-shielding pattern 220 on a side of the first base substrate proximal to the array substrate and having a plurality of openings to define a plurality of pixel regions PX (Figs. 1 and 2), wherein each of the plurality of pixel regions at least comprises a color filtering region (associated with color filters 230R/G/B), and a color filtering layer 230R/g/B is filled in each color filtering region (e.g., Figs. 1 and 2), and at least one of the plurality of pixel regions further comprises at least one transparent region E(R)/E(G)/E(B), each of which is filled with a transparent non-filtering layer (e.g., 240, Fig. 2; 230W, Fig. 10).
	Yoon does not explicitly disclose that the display panel is a reflective display panel.
	Liang discloses a display, and teaches that it displays may be formed as either transmissive or reflective, where a reflective display may be selected to eliminate the need for a backlight and provide a device suitable for use in bright environments (e.g., paragraph [0003]).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Yoon such that the display panel is a reflective display panel, as suggested by Liang, in order to eliminate the need for a backlight and provide a device suitable for use in bright environments.
	Regarding Claim 15, the combination of Yoon and Liang would have rendered obvious wherein the color filter substrate further comprises a planarization layer 240 on a side of the light-shielding pattern, the color filtering layer and the transparent non-filtering layer distal to the first base substrate (e.g., Fig. 2 of Yoon), and the planarization layer and the transparent non-filtering layer have a one-piece structure (Fig. 2 of Yoon).
	Regarding Claim 16, the combination of Yoon and Liang would have rendered obvious (citing to Liang, where Liang teaches the following as features of a reflective display panel, see Fig. 2 of Liang) a polarizing layer 115/116/117/118 on a side of the color filter substrate 110 distal to the array substrate 111, wherein the polarizing layer comprises: a scattering film 115, a quarter-wave plate 116, a half-wave plate 117 and a polarizer 118 sequentially stacked along a direction away from the color filter substrate (Fig. 2 of Liang); wherein the array substrate comprises: a second base substrate 111 and a reflective layer 114, wherein the reflective layer is on a side of the base second substrate proximal to the color filter substrate (Fig. 2 of Liang).
Regarding Claim 17, the combination of Yoon and Liang would have rendered obvious wherein in each pixel region with the transparent region, a ratio of an area of the transparent region to an area of the pixel region is in a range of (0, 0.36] (paragraph [0111] of Yoon), wherein each of the plurality of pixel regions comprises the transparent region (e.g., Fig. 1 of Yoon), and each transparent region is filled with the transparent non-filtering layer (e.g., Fig. 1 of Yoon), and wherein in each of the plurality of pixel regions, the transparent non-filtering layer is on a side of the color filtering layer (e.g., Figs. 2, 9, and 10 of Yoon, also Fig. 26 – noting also that because a single of the listed alternatives is in the prior art, Claim 17 would have been obvious; see the footnote with respect to Claim 9); or, the transparent non-filtering layer is on two opposite sides of the color filtering layer; or, the color filtering layer comprises a first color filtering sub-pattern and a second color filtering sub-pattern, and the transparent non-filtering layer is between the first color filtering sub-pattern and the second color filtering sub-pattern; or, the transparent non-filtering layer is in a middle of the color filtering layer, and the color filtering layer surrounds the transparent non-filtering layer; or, the transparent non-filtering layer surrounds the color filtering layer; or, the color filtering layer comprises a plurality of color filtering sub-patterns, the transparent non-filtering layer comprises a plurality of transparent sub-patterns, and the plurality of color filtering sub-patterns and the plurality of transparent sub-patterns are alternately arranged along a first preset direction; or, the color filtering layer comprises a plurality of color filtering sub-patterns, the transparent non-filtering layer comprises a plurality of transparent sub-patterns, and the plurality of color filtering sub-patterns and the plurality of transparent sub-patterns are alternately arranged along both the first preset direction and a second preset direction, the first preset direction intersecting the second preset direction.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of U.S. Patent Application Publication No. 2019/0103452 to Jia et al.
Regarding Claim 19, Yoon discloses forming a planarization layer 240 on a side of the light-shielding pattern, the color filtering layer, and the transparent non-filtering layer distal to the first substrate base (e.g., Fig. 2), wherein the steps of forming the color filtering layer, forming the transparent non-filtering layer and forming the planarization layer comprises steps of: forming the plurality of color filtering layers in the plurality of color filtering regions (paragraph [0153]); forming a transparent planarization material 240 on a side of the light-shielding pattern, the color filtering layer distal to the first base substrate, and in the plurality of transparent regions (paragraphs [0154]–[0155]).
Yoon does not explicitly disclose performing a drying process on the transparent planarization material to obtain the transparent non-filtering layer and the planarization layer.
Jia discloses a method of manufacturing a substrate for a display, and teaches as part of forming a planarization layer, a drying process, in order to evaporate solvent in the planarization material (e.g., paragraphs [0055]–[0058]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the method of Yoon to include a step of performing a drying process on the transparent planarization material to obtain the transparent non-filtering layer and the planarization layer, as suggested by Jia, where Jia teaches a suitable method for forming a planarization layer (e.g., MPEP § 2144.07), and also in order to evaporate solvent in the planarization material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Consider the remaining figures of Yoon, as well as US 2019/0227374; 2016/0033816; and 2018/0157103 for their teachings of different configurations of the non-filtering layer with respect to the filtering layer.